Appeal from a decision of the Unemployment Insurance Appeal Board determining that claimant was an employee and not an independent contractor. He sold baked products for the appellant, receiving his eonpensation by way of a commission of thirty-three per cent. He was required to report at the bakery between five and six o’clock in the morning to procure his merchandise. He covered a route as directed by the appellant and could sell only appellant’s goods. His day lasted until about six o’clock at night except on Wednesday when he was allowed a half day off. The credits which he extended were under the control of appellant. The decision should be affirmed. Decision unanimously affirmed, with costs to the State Industrial Commissioner. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.